EXHIBIT 10.58 FULLY DISCLOSED CLEARING AGREEMENT BETWEEN RIDGE CLEARING & OUTSOURCING SOLUTIONS, INC. -and- BROADPOINT SECURITIES, INC. This agreement (the “Agreement”), dated as of January 11, 2008, between Ridge Clearing & Outsourcing Solutions, Inc. (“Ridge”) and Broadpoint Securities, Inc. (“Correspondent”), sets forth the terms and conditions under which Ridge will provide execution and clearing services, on a fully disclosed basis, to Correspondent and its customers.Ridge will provide such services only to the extent required by this Agreement, and shall not be responsible for any duties or obligations not specifically allocated to Ridge by this Agreement.Nothing in this Agreement shall be deemed to delegate to Ridge any regulatory obligation of Correspondent. I.APPLICABLE LAWS AND RULES AND APPROVAL BY NYSE Throughout the term of this Agreement, each of the parties hereunder shall be subject to the provisions of federal, state and local laws, rules and regulations and the constitution, by-laws, rules, regulations and stated policies of the New York Stock Exchange, Inc. (“NYSE”), and any other securities exchange or association or regulatory or self-regulatory organization (“SRO”) vested with authority over the parties and/or the transactions contemplated hereby, applicable to the parties, as currently in effect or as they may be hereinafter amended, revised or supplemented (collectively, the “Applicable Laws and Rules”).To the extent that specific Applicable Laws and Rules are cited in this Agreement, such individual Applicable Laws and Rules shall also apply as currently in effect or as they may be hereinafter amended, revised or supplemented.Correspondent agrees to comply with the NYSE rules cited herein, as well as comparable SRO provisions (including, without limitation, comparable NASD rules).In the event that Correspondent is not an NYSE member firm, Correspondent agrees to comply with the NYSE rules specifically cited herein as if it were an NYSE member firm. II.SERVICES A. Services to be Performed by Ridge Subject to compliance by Correspondent with its obligations under this Agreement, Ridge will perform the following services: 1. Ridge will execute orders for the proprietary account(s) of Correspondent (the “Proprietary Accounts”), and the customer accounts of Correspondent (the “Customer Accounts”), provided such accounts have been accepted by Ridge (collectively, the “Accounts”), but only insofar as such orders are transmitted by Correspondent to Ridge or are transmitted by a customer of Correspondent (“Customer”) to Ridge in accordance with Section V.A. ofthis Agreement. 2. Ridge will prepare and distribute confirmations respecting transactions in each of the Customer Accounts in accordance with Section VII.A. of this Agreement, and Ridge will provide duplicates of such confirmations to Correspondent. 3. Ridge will prepare and distribute summary monthly statements to Customer Accounts (or quar­terly statements to Customer Accounts if no activity in the Customer Account occurs during any quarter covered by such statement) in accordance with Section VII.A. of this Agreement, and Ridge will provide duplicates of such statements to Correspondent. 4. Ridge will settle contracts and transactions in securities (including options to buy orsell securities) (a) between Correspondent and other brokers and dealers, (b)between Correspondent and the Accounts, and (c) between Correspondent and persons other than the Accounts or other brokers and dealers. 5. Ridge will engage in cashiering functions for the Accounts, including the receipt, delivery and transfer of securities purchased, sold, borrowed and loaned; receiving and distributing payment therefore; holding in custody and safekeeping all securities and payments so received; the handling of margin accounts, including paying and charg­ing of interest; the receipt and distribution of dividends and other distribu­tions; and, at the instruction of the Account, the processing of exchange offers, rights offerings, warrants, tender offers and redemptions.To the extent that any cashiering functions with respect to the receipt of securities and the making and receiving of payments therefor may be relinquished to Correspondent, Correspondent shall have full responsibility for such functions. 6. Ridge will construct and maintain books and records of all transactions executed or cleared through it and not specifically assigned to Correspondent pursuant to the terms of this Agreement (e.g., account opening documentation), including a daily record of required margin and other information required by the Applicable Laws and Rules. Any additional services to be performed shall be subject to the mutual agreement of the parties.Such additional services, if applicable, shall be set forth with related fees on Schedule A hereto.Schedule A is hereby incorporated in and made an integral part of this Agreement. B. Services That Shall Not be Performed by Ridge Unless otherwise agreed to in a writing executed by the parties hereto, Ridge shall not engage in any of the following services on behalf of Correspondent, the responsibility for which shall be solely and exclusively that of Correspondent: 1. Accounting, bookkeeping or recordkeeping, cashiering, or any other services with respect to commodity transactions, and/or any transaction other than securities transactions. 2. Preparation of Correspondent’s payroll records, financial statements or any analysis or review thereof or any recommendations relating thereto. 3. Preparation or issuance of checks in payment of Correspondent’s expenses, other than expenses incurred by Ridge on behalf of Correspondent pursuant to this Agreement. 4. Payment of commissions, salaries or other remuneration, or reimbursement of expenses, to Correspondent’s salespersons or any other employees of Correspondent. 5. Preparation and filing of reports with the Securities and Exchange Commission (the”SEC”), any state securities commission, any national securities exchange registered under the Securities Exchange Act of 1934 (the “1934 Act”), or other securities exchange or securities association or any other regulatory or self-regulatory body or agency with which Correspondent is associated and/or by which it is regulated. Ridge will, at the request of Correspondent, furnish Correspondent with any necessary information and data contained in books and records kept by Ridge and not otherwise reasonably available to Correspondent if such information is required in connection with the preparation and filing of such reports by Correspondent. 6. Making, maintaining and filing reports and records required to be kept by Correspondent by the Currency and Foreign Transactions Reporting Act of 1970 (the “Currency Act”), and the regulations promulgated thereunder (provided, however, that the foregoing shall not affect Ridge’s obligations to make, maintain and file reports and records required to be kept by Ridge by the Currency Act). 7. Making, maintaining and filing reports and records required of Correspondent by the Bank Secrecy Act (the “Bank Secrecy Act”), the U.S.A. Patriot Act (the “Patriot Act”), and the regulations promulgated thereunder, and other Applicable Laws and Rules relating to anti-money laundering (“AML”) activities, including, without limitation, (i) currency transaction reports (“CTRs”), (ii) currency or monetary instrument reports (“CMIRs”),(iii) suspicious activity reports (“SARs”), and (iv) foreign bank and financial account reports (“FBFARs”) (provided, however, that the foregoing shall not affect Ridge’s obligations to make, maintain and file reports and records required of Ridge by the Applicable Laws and Rules).Notwithstanding the foregoing, Ridge reserves the right, exercisable in its sole and exclusive discretion, to prepare and file such reports on behalf of Correspondent.In the event that Ridge undertakes to prepare or file such reports, Correspondent acknowledges that Ridge does not assume any reporting responsibilities of Correspondent nor is Correspondent relieved of any of its reporting obligations. 8. Verification of the name or address of any Account. 9. Verification of the authority of, or changes in the identity or address, of any person holding any power of attorney over any Account. 10. Verification of the validity of, or proper authorization for, any orders or instructions received by Ridge from Correspondent or from any Customer in connection with an Account. 11. Obtaining and verifying new account information, and ensuring that such infor­ma­tion meets the requirements of the Applicable Laws and Rules, including, without limitation, any requirements of the Bank Secrecy Act, the Patriot Act, and the regulations promulgated thereunder. 12. Maintaining a record of all personal and financial information concerning any Account and all orders received by Correspondent therefrom, and maintaining all documents and agreements executed by any Account. 13. Compliance with the reporting, disclosure and record keeping requirements of the Employee Retirement Income Security Act of 1974 (“ERISA”), and the regulations promulgated thereunder. 14. Compliance by Correspondent with thestatutes,rules and regulations administered by the Office of Foreign Assets Control (“OFAC”), which prohibit, among other things, engaging in financial transactions with certain sanctioned or embargoed countries and foreign nationals (provided, however, that the foregoing shall not affect Ridge’s obligations to comply with the statutes, rules and regulations administered by OFAC). C. Exclusive Clearing Arrangement Except as otherwise provided in this Section II.C, Correspondent agrees that, for the term of this Agreement, Broadpoint Capital , Inc. shall introduce its equity securities business and Broadpoint Securities, Inc. shall introduce its mortgage securities-related business, as those businesses generally exist as of the date of this Agreement, to Ridge and all transactions in securities within such businesses shall be cleared exclusively through Ridge, unless and except tothe extent that: (1)Ridge agrees in writing otherwise; or (2) Ridge has rejected a pro­posedAccount or has declined to execute or clear a particular transaction in an Account.The exclusive clearing arrangement described in this paragraph shall not extend or apply to new business to the extent resulting from a material merger, acquisition or business combination involving Correspondent. Ridge acknowledges and agrees to Broadpoint Capital , Inc.’s existing clearing relationship with First Clearing Corporation with respect to a limited number of retail accounts.Ridge acknowledges and agrees toBroadpoint Securities, Inc.’s existing clearing relationship with Bear Stearns with respect to a limited number of accounts of employees (or relatives and friends of employees) of Correspondent.In the event that any transaction is cleared through any other firm, nothing herein shall be construed as a waiver by Ridge of the foregoing requirement nor an agreement by Ridge to assume any obligations or liabilities arising from any such transaction. III.OPENING AND SUPERVISION OF ACCOUNTS A. Account Documentation Correspondent shall be solely and exclusively responsible for obtaining, verifying and maintaining all required information and the identity and address of each potential Customer, including, without limitation, any customer identification information required by the Applicable Laws and Rules, including, without limitation, the Bank Secrecy Act or the Patriot Act, and any regulation(s) promulgated thereunder.Correspondent shall be responsible for the main­tenance and retention of all account applications, and Correspondent hereby acknowledges its obligation to retain account applications in an easily-accessible place in accordance with the Applicable Laws and Rules and agrees to provide the original application to Ridge by overnight delivery within 24 hours of a request from Ridge.All account documentation shall be on the forms provided by Ridge for that purpose, or, alternatively, prepared by Correspondent at its expense and pre-approved in writingby Ridge (which approval will not be unreasonably withheld), ineither case in a format compatible with Ridge’s computerized accounting and records maintenance systems.In accordance with Ridge’s procedures, Correspondent shall notify Ridge promptly of any changes or corrections in any information, instructions or doc­uments previously forwarded to Ridge.Correspondent shall be solely and exclusively responsible for obtaining, updating, and maintaining current and correct customer addresses and other customer information, and Ridge may for all purposes rely, without verification, on the accuracy of such addresses and all other information and docu­ments furnished by Correspondent to Ridge regarding any Customer Account.Correspondent shall be solely and exclusively responsible for complying with the requirements of Rule 15g-9 under the 1934 Act, if applicable.Correspondent shall also promptly furnish Ridge with such addi­tional information or documentation as Ridge may request from time to time. B.
